PER CURIAM.
The Florida Elections Commission’s order here appealed depends on a factual premise the appellant controverted. Appellant alleged a different set of facts in his motion to remove case number 98-36 from agenda and refer to Division of Administrative Hearings. The motion asks that the matter be referred to the Division of Administrative Hearings for resolution of the factual dispute. This request should have been honored. “Unless waived by all parties, s. 120.57(1) applies whenever the proceeding involves a disputed issue of material fact.” § 120.569(1), Fla. Stat. (Supp.1996); Davis v. School Bd. of Gadsden County, 646 So.2d 766 (Fla. 1st DCA 1994)(section 120.57(1), Florida Statutes (1993), applies when facts are in dispute); Gadsden State Bank v. Lewis, 348 So.2d 343, 346 (Fla. 1st DCA 1977).
Reversed and remanded.
KAHN, DAVIS, and BENTON, JJ., concur.